IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,969-01


                           EX PARTE ARTURO GOMEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2011CRJ898-D2(A) IN THE 111TH DISTRICT COURT
                             FROM WEBB COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and possession of a controlled substance, and sentenced to imprisonment for twenty-five

and two years, respectively. He did not appeal his convictions.

        Applicant contends, among other things, that in his burglary of a habitation case trial counsel

rendered ineffective assistance. On March 19, 2014, we remanded this application and ordered the

trial court to make findings of fact and conclusions of law. After holding an evidentiary hearing, the

trial court made findings and conclusions and recommended that we deny relief. We agree. Relief
                                                                                                   2

is denied.

       Applicant’s sentence for possession of a controlled substance has discharged, and he does

not allege collateral consequences. We do not have jurisdiction under Article 11.07 if an applicant’s

sentence has discharged and he is not suffering collateral consequences. TEX . CODE CRIM . PROC.

art. 11.07, § 3(c). Accordingly, those claims relating to Applicant’s possession of a controlled

substance conviction and sentence are dismissed.

       This application is denied in part and dismissed in part.



Filed: July 23, 2014
Do not publish